Citation Nr: 0030931	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  96-45 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left knee injury, prior to March 1, 1999.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a left knee injury from March 1, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

Although he initially appealed the rating assigned for his 
service-connected PTSD, the veteran withdrew his claim in a 
VA Form 9, submitted in September 1996.  Accordingly, the 
issue is not before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to March 1, 1999, the veteran's left knee 
disability was manifested primarily by complaints of pain and 
extension limited to 15 degrees by pain with X-ray evidence 
of minimal arthritis.

3.  Commencing March 1, 1999, the veteran's left knee 
disability is manifested primarily by complaints of pain, X-
ray evidence of degenerative joint disease and extension 
limited to 20 degrees by pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
left knee disability prior to March 1, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (1999).

2.  The criteria for a rating in excess of 30 percent for a 
left knee disability commencing March 1, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts have been 
properly developed with respect to this issue and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by statute.

Factual Background

A January 1996 rating decision granted the veteran a total 
evaluation from May 17, 1995, to July 1, 1995, based on 
convalescence after left knee arthroscopic surgery.  
Commencing July 1, 1995, the veteran's left knee rating was 
again resumed at the previously assigned 10 percent.  The 
veteran appealed this decision.

VA treatment records, dating from May 1995 to May 1996, show 
that the veteran was admitted in May 1995 for left knee 
arthroscopy with complaints of left knee pain.  He tolerated 
the procedure well.  A July 1995 discharge summary indicates 
that the left knee arthroscopic surgery scar was partially 
healed, with no evidence of purulence, erythema or increased 
temperature around the joint.  Thereafter, the veteran's 
treatment was for an unrelated disability.

During the November 1996 VA orthopedic examination, the 
veteran complained of a throbbing, incapacitating left knee 
pain and a feeling of instability.  The left knee pain was 
worse when going up and down stairs or when walking or 
running, or with weightbearing, and was located mostly on the 
popliteal fossa in the anterior left knee.  He complained of 
medial and lateral knee tenderness, as well as in his scar.  
He had patellar crepitation.  Upon examining the veteran, the 
examiner observed that he walked with a left limp.  He had a 
deeply-seated scar in the medial aspect of the knee joint and 
localized tenderness on the upper, lower, medial and lateral 
areas of the knee with palpation.  His left thigh was one 
inch smaller in circumference than his right, his left mid 
knee, was 3/4 inch smaller and his left calf 2 1/2 inches 
smaller.  Atrophy of the knee joint was noted.  Left knee 
passive flexion was to 110 degrees without pain and to 120 
degrees with pain.  Left knee extension was to 0 degrees 
without pain.  There was crepitation during range of motion 
testing.  There was no evidence of instability or laxity of 
the left knee.  The veteran was unable to squat or stand on 
the left leg well due to pain.  He stood unsteadily on his 
left toes.  His left leg strength was evaluated as 3/5.  
There was no evidence of chronic knee swelling.  X-rays 
studies of the left knee showed slight narrowing of the 
medial aspect of the knee compartment and minimal medial 
tibial osteophyte.  The veteran was diagnosed with status 
post residual of medial meniscus tear with postoperative 
lateral release plus chondromalacia of the left knee joint.  
He was also diagnosed with status post degenerative 
osteoarthritic changes of the knee.

In May 1997, the veteran again underwent left knee 
arthroscopic surgery.  The operative report showed no loose 
bodies in the joint.  Chondromalacia, ranging from Grade I to 
Grade IV was noted in various areas of the left knee.  The 
veteran's medial meniscus was probed and found to be stable, 
as well as his anterior cruciate ligament and his lateral 
meniscus.

VA treatment records, dating from May 1997 to March 1999 show 
treatment primarily for an unrelated disorder.  In November 
1996 and October 1997 progress notes, the veteran complained 
of knee and leg pain.  A November 1997 VA discharge summary 
shows that although the veteran was admitted for treatment of 
his PTSD, he did complain of chronic left knee pain and his 
physical examination was not significant except for left knee 
pain with range of motion exercises.  

During his March 1999 VA orthopedic examination, the veteran 
complained of continued left knee pain.  His pain made him 
unable to jog, climb stairs, walk for prolonged periods or 
bear weight on his left leg.  He complained of left knee 
tenderness and swelling and was unable to squat because of 
pain in both his knees.  Examination of the veteran's left 
leg revealed continued left thigh, knee and calf atrophy at 
relatively the same amount as his last examination.  The 
examiner observed that the veteran walked with a left-sided 
limp.  There was no instability or laxity in the knee joint 
and the motor strength was 3/5.  Passive left knee flexion 
was to 120 degrees with pain and to 110 degrees without pain.  
There was extension to 0 degrees without pain.  However, 
extension with resistance was to 20 degrees, limited by pain.  
He was unable to stand on his left toes and heels due to his 
pain and further changes with weightbearing activities caused 
pain and weakness in his left knee.  X-ray studies of the 
left knee showed medial subluxation of the femoral condyles 
with slight depression of the medial tibial plateau.  There 
was also evidence of left knee degenerative joint disease.  
The veteran was diagnosed with status post residuals of 
arthrotomy and arthroscopy on his left knee secondary to 
chondromalacic internal derangement.

A June 1999 rating decision increased the veteran's rating 
for residuals of a left knee injury to 30 percent, effective 
from March 1, 1999.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's left knee disability is currently evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Under 
Diagnostic Code 5261, limitation of extension of the leg to 
15 degrees is rated as 20 percent disabling; to 20 degrees is 
rated as 30 percent disabling.  Extension limited to 30 
degrees warrants a 40 percent rating and to 45 degrees, a 50 
percent rating.

Other potentially applicable Diagnostic Codes, that provide 
higher evaluations, include: Code 5256, ankylosis of the 
knee; Code 5257, recurrent subluxation or lateral 
instability; Code 5260, limitation of flexion of the leg; and 
Code 5262, impairment of the tibia and fibula.  However, the 
medical evidence does not indicate ankylosis, recurrent 
subluxation or instability, or tibial or fibular impairment.  
Limitation of flexion has been demonstrated, but not to a 
degree that would merit higher evaluations.  Accordingly, the 
Board finds that the veteran's left knee disability is most 
appropriately rated under Code 5261.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

The Board notes that, when an evaluation of a disability is 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  see VA.Op. G.C.PREC 9-98 (1998) (diagnostic codes 
involving disability ratings for limitation of motion of a 
part of the musculoskeletal system do not subsume sections 
4.40 and 4.45), DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  

In comparing the November 1996 VA orthopedic examination with 
the March 1999 VA orthopedic examination, the Board notes 
that during both evaluations, there was evidence of painful 
motion, atrophy and difficulty with squatting or standing on 
the left lower extremity (incoordination); in addition, in 
1999, there was a limitation of extension to 20 degrees; a 
finding compatible with a 30 percent rating.  There was no 
noted additional impairment based on his left knee weakness 
and atrophy.  The Board can not conclude that the veteran's 
disability pictures more closely resemble the severity 
required for a rating greater than 20 percent prior to March 
1, 1999 or greater than 30 percent commencing March 1, 1999.  
38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's left knee 
disability has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  


ORDER

An evaluation in excess of 20 percent, prior to March 1, 
1999, for residuals of a left knee injury is denied.

An evaluation in excess of 30 percent commencing March 1, 
1999, for residuals of a left knee injury is denied.




		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 6 -


